UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 4, 2013 Valley Forge Composite Technologies, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Florida (state or other jurisdiction of incorporation) 000-51420 (commission file number) 20-3061892 (irs employer identification no.) 50 East River Center Blvd., Suite 820, Covington Kentucky (address of principal executive offices) (zip code) Registrant’s telephone number, including area code (859) 581-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. Valley Forge’s Press Release dated February 4, 2013 is included as Exhibit 99.1 and is incorporated by reference herein. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits The following exhibits are filed with this report on Form 8-K: Exhibit No. Description Press Release dated February 4, 2013 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. By: /s/ Louis J. Brothers Louis J. Brothers President, Chief Executive Officer, Chief Financial Officer and Chairman of the Board Date: February 4, 2013 -3- EXHIBIT INDEX Number Description Method of Filing Press Release dated February 4, 2013. Filed herewith. -4-
